



COURT OF APPEAL FOR ONTARIO

CITATION:
Force
    10 Capital Management Inc. v. Bulk, 2012 ONCA 100

DATE: 20120214

DOCKET: C54269 & C54274

Lang and LaForme JJ.A. and Pattillo J. (
Ad
    Hoc
)

BETWEEN

Force 10 Capital Management Inc.

Plaintiff (Respondent)

and

Jake Bulk
,
Paul Wemple
, Susan Lehnen, Estate Trustee of Richard
    Lehnen, deceased, Renee Lehnen, Estate Trustee of Richard Lehnen, deceased, Christa
    Lehnen, Estate Trustee of Richard Lehnen, deceased, Miser Lighting Inc., Huron
    Tract Holdings Inc., Huron Tract Holdings Developments Inc., and CFM II
    Technologies Inc.

Defendants (
Appellants
)

Andrew F. Camman, for the appellant, Paul Wemple

Gerald K. Culliton, for the appellant, Jake Bulk

Michael J. Valente, for the respondent

Heard: February 13, 2012

On appeal from the judgment of Justice Barry H. Matheson
    of the Superior Court of Justice, dated August 3, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Counsel advise that they have resolved the matter in terms of the
    settlement, a copy of which they have filed.

[2]

The appeal is dismissed without costs.


